Case: 17-14494   Date Filed: 08/31/2018   Page: 1 of 5


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14494
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:00-cv-06877-UU



THOR HOLM HANSEN,

                                                      Plaintiff - Appellant,

                                   versus

NORMAN ROETTGER, et al

                                                      Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 31, 2018)



Before JILL PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:
                Case: 17-14494       Date Filed: 08/31/2018      Page: 2 of 5


       Thor Holm Hansen, proceeding pro se, appeals the district court’s denial of

his post-judgment motion, filed 14 years after the final judgment. After careful

review, we affirm.

                                              I.

       In 2000, while serving a term of imprisonment, Hansen filed a pro se action

against United States District Judge Norman Roettger, United States Attorney

Bruce Zimet, and Ron Laytner, whom Hansen alleged was a Central Intelligence

Agency operative, alleging that the defendants had conspired to obstruct justice

and to violate his due process rights. In 2002, this Court affirmed the district

court’s dismissal of Hansen’s complaint against Roettger and Zimet because the

two defendants were entitled to absolute immunity. One year later, this Court

affirmed the district court’s dismissal of the complaint against Laytner, concluding

that Hansen’s action was barred under Heck v. Humphrey, 512 U.S. 477 (1994).1

In 2017, Hansen filed a pro se “Motion to Reopen Based on Wrongful Application

of Law.” Hansen argued in his motion that the district court made an error of law

in concluding that his claims against Laytner were barred by Heck. The district

court denied the motion to reopen without explanation. This is Hansen’s appeal.



       1
         Heck provides that a plaintiff seeking damages for unconstitutional conviction or
imprisonment must have the sentence reversed on appeal or otherwise declared invalid before his
claim under 42 U.S.C. § 1983 can proceed. Heck, 512 U.S. at 486-87. Under Heck, a complaint
must be dismissed if a judgment in favor of the plaintiff would imply the invalidity of the
conviction. Id. at 487.
                                               2
              Case: 17-14494     Date Filed: 08/31/2018    Page: 3 of 5


                                          II.

      “A decision to alter or amend a judgment is reviewed for abuse of discretion,

unless the ruling turns on a question of law. If that is the case, this Court reviews

the question of law de novo.” EEOC v. St. Joseph’s Hosp., Inc., 842 F.3d 1333,

1343 (11th Cir. 2016).

                                         III.

      The district court did not abuse its discretion in denying Hansen’s “Motion

to Reopen Based on Wrongful Application of Law.” Although Hansen did not

specify the Federal Rule of Civil Procedure under which the motion was made, he

alleged a mistake of law and thus his motion appropriately may be categorized as

either a motion to amend judgment under Federal Rule of Civil Procedure 59(e) or

a motion for relief from judgment under Rule 60(b). See Finch v. City of Vernon,

845 F.2d 256, 258 (11th Cir. 1988) (determining the type of motion based on its

substance, regardless of label). A Rule 59(e) motion may be granted only on the

basis of newly discovered evidence or a manifest error of law or fact. Arthur v.

King, 500 F.3d 1335, 1343 (11th Cir. 2007). Additionally, the motion must be

filed no later than 28 days after the entry of judgment. Fed. R. Civ. P. 59(e). A

Rule 60(b) motion may be granted on the basis of “mistake” or “any other reason




                                           3
                 Case: 17-14494        Date Filed: 08/31/2018       Page: 4 of 5


that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6).2 A Rule 60(b) motion must be

made “within a reasonable time,” but, if the motion is based on mistake, it must be

filed no later than one year after entry of judgment. Fed. R. Civ. P. 60(c)(1).

       Whether we construe Hansen’s motion as a Rule 59(e) motion to amend the

judgment or as a Rule 60(b) motion for relief from judgment based on mistake,

Hansen failed to meet the filing deadline. Hansen filed his motion 14 years after

the final judgment, far beyond the 28 day deadline in Rule 59(e) and the one year

deadline in Rule 60(b). 3 The district court thus was within its discretion to dismiss

the motion.

       Even if Hansen had timely filed his motion, its dismissal still would have

been proper. A Rule 59(e) motion cannot be used “to relitigate old matters.”

Michael Linet, Inc. v. Village of Wellington, 408 F.3d 757, 763 (11th Cir. 2005).

Similarly, a Rule 60(b) motion cannot be used instead of a proper and timely

appeal. Rice v. Ford Motor Co., 88 F.3d 914, 920 (11th Cir. 1996). Hansen’s

motion attempts to do just that: He argues that the district court erred in

concluding that his claims were Heck-barred, but that argument could have been—


       2
         Although Rule 60(b) provides other reasons that a court might relieve a party from final
judgment, such as fraud or newly discovered evidence, Fed. R. Civ. P 60(b)(1)-(6), those reasons
do not apply here.
       3
         Even if we liberally construed Hansen’s motion as a Rule 60(b) motion based on “any
other reason that justifies relief,” we would conclude it was untimely. Such a motion must be
filed within a reasonable time, Fed. R. Civ. P. 60(c)(1), and 14 years after final judgment is not
reasonable in this case.
                                                 4
              Case: 17-14494     Date Filed: 08/31/2018   Page: 5 of 5


and indeed was—argued on timely appeal from the final judgment. See Hansen v.

Roettger, 77 F. App’x 509 (11th Cir. 2003) (unpublished table decision) (affirming

the dismissal of Hansen’s claim against Laytner as barred under Heck v.

Humphrey). Accordingly, even assuming Hansen’s motion had been timely, he

raised an issue that previously was litigated and decided on appeal. The district

court did not abuse its discretion in dismissing Hansen’s motion.

      AFFIRMED.




                                         5